DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the Application filed on June 5, 2019, in which claims 1-10 are presented for examination.

Specification
The disclosure is objected to because the disclosure fails to define the following variables “U”, “O”, “A”, “B”, “P”, “A-B”, and “R”. Applicant is advised to define a definition for each of the variable set forth above. 
Claim Objections
Claims 1-10 are objected to because of the following informalities: the claims 2 and 7 recites the clause “it”. The term “it” is not acceptable in a claimed language. Only what is referred by “it” should set forth in the claims. Claims 1 and 6 recite “scholar's“. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. the claims recite the following variables: “U”, “O”, “A”, “B”, “P”, “A-B”, and “R”. These variables are not define in the claims. It is unclear as to what these variable meant in the claims. Applicant is advised to amend the claims to define these variable in the claims. The claims also recite the clause “scholar’s”.  Giving the broadest reasonable interpretation consistent with the original disclosure the contraction clause “scholar’s” render the claims indefinite. The dependent claims 2-5 and 7-10 rejected for incorporating the deficiency of their respective base claims by dependency.

Claims 1 and 6 recite the limitation "final result” and “the author”. There is insufficient antecedent basis for this limitation in the claim because the claims do not previously mention an initial result and an author.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 6-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

At step 2A, prong one, the claims recite “extracting text information in the scholar's scientific research achievement P to obtain key information…;
mining and constructing implicit information O with a geographic directivity in the scholar's scientific research achievement P according to the key information and the structural information;
performing a structural arrangement on the structural information according to importance degrees of parts in the structural information affecting positioning information of the authors in the scholar's scientific research achievement P, and
acquiring a final result R according to the implicit information O and API characteristics of different maps; and acquiring a mapping of A-R according to the final result R and the matrix U, acquiring and outputting the positioning information of the authors in the set A”. 
The limitation “extracting text information in the scholar's scientific research achievement P to obtain key information…”, as drafted, is a process that, under its broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “extracting” in the context of this claim encompasses an observation or evaluation and more specifically, collecting key information.
The limitation “mining and constructing implicit information O with a geographic directivity in the scholar's scientific research achievement P according to the key information and the structural information”, as drafted, is a process that, under its broadest reasonable 

The limitation “performing a structural arrangement on the structural information according to importance degrees of parts in the structural information affecting positioning information of the authors in the scholar's scientific research achievement P”, as drafted, is a process that, under its broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “performing” in the context of this claim encompasses an observation or evaluation and more specifically, analyzing implicit information.
The limitation “acquiring a final result R according to the implicit information O and API characteristics of different maps; and acquiring a mapping of A-R according to the final result R and the matrix U, acquiring and outputting the positioning information of the authors in the set A”, as drafted, is a process that, under its broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “acquiring” in the context of this claim encompasses an observation or evaluation and more specifically, displaying certain results of the collection and analysis, as a human analyzing data, but for the recitation of generic computer components.

This judicial exception is not integrated into a practical application. In particular, the claim recites a memory, and processor. The memory, and processor are recited at a high level of generality and recited generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (See MPEP 2106.05(h)).
The limitation “constructing structural information comprising a set A of authors in the scholar's scientific research achievement P, a set B of the scholar's affiliation information, and a matrix U representing of A-B” recited at a high level of generality, and it is therefore insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output . Even when viewed in combination, the additional elements in the claims do no more than automate the mental processes that would use to perform the precise positioning of the scholar using the computer as a tool.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they are not impose any meaningful limits on practicing the abstract idea. Claims 1 and 6 are directed to abstract idea.




2 recites the same abstract idea of "a human analyzing data". The claim recites the additional
limitations of “determining whether the scholar's scientific research achievement P is a structural text; when it is determined that the scholar's scientific research achievement P is the structural text, identifying a category of each part of the scholar's scientific research achievement P, and when it is determined that the scholar's scientific research achievement P is not the structural text, extracting the text information in the scholar's scientific research achievement P and constructing the structural information", which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea.

Claim 3 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
3 recites the same abstract idea of "a human analyzing data". The claim recites the additional
limitations of “wherein the implicit information O with the geographic directivity comprises a language lang used in the scholar's scientific research achievement P, postal code information code, and information repeated in or associated with the set B", which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea.

Claim 7 is dependent on claim 6 and includes all the limitations of claim 6. Therefore, claim
7 recites the same abstract idea of "a human analyzing data". The claim recites the additional
limitations of “determining whether the scholar's scientific research achievement P is a structural text; when it is determined that the scholar's scientific research achievement P is the structural text, identifying a category of each part of the scholar's scientific research achievement P, and when it is determined that the scholar's scientific research achievement P is not the structural .

Claim 8 is dependent on claim 6 and includes all the limitations of claim 6. Therefore, claim
8 recites the same abstract idea of "a human analyzing data". The claim recites the additional
limitations of “wherein the implicit information O with the geographic directivity comprises a language lang used in the scholar's scientific research achievement P, postal code information code, and information repeated in or associated with the set B", which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea.

Claim 4 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
4 recites the same abstract idea of "a human analyzing data". The claim recites the additional
limitations of “wherein performing the structural arrangement on the structural information comprises: performing an inputting preprocessing on the set B, acquiring strings of the scholar's affiliation information in the set B, and performing a cleaning, a filtering, and the structural arrangement according to weights of the strings; performing a structural rotation querying on the strings using the API characteristics of different maps, and when a query result is NULL, discarding a string with a low weight from the strings until the query result is not NULL; acquiring a difference between query results acquired using the API characteristics of different maps, and determining whether the difference exceeds a difference threshold; when the difference exceeds the difference threshold, performing a reliability determination on the query results based on the implicit information O to acquire the final result R, and when the difference 

Claim 5 is dependent on claim 4 and includes all the limitations of claim 4. Therefore, claim
5 recites the same abstract idea of "a human analyzing data". The claim recites the additional
limitations of “wherein, performing the reliability determination on the query results based on the structural implicit information O to acquire the final result R comprises: computing weights of the maps used for acquiring the query results according to the structural implicit information 0, and determining a query result acquired by using a map with a highest weight as the final result R; and determining the query result acquired by the map with the highest reliability as the final result R comprises: determining the map which has the highest reliability in a preset region corresponding to the query results acquired using the API characteristics of different maps, and determining the query result acquired by the map with the highest reliability as the final result R”, which integrate into a practical application that renders claim 5 eligible.

Claim 9 is dependent on claim 6 and includes all the limitations of claim 6. Therefore, claim
9 recites the same abstract idea of "a human analyzing data". The claim recites the additional
limitations of “wherein performing the structural arrangement on the structural information comprises: performing an inputting preprocessing on the set B, acquiring strings of the scholar's affiliation information in the set B, and performing a cleaning, a filtering, and the structural arrangement according to weights of the strings; performing a structural rotation querying on the strings using the API characteristics of different maps, and when a query result is NULL, 

Claim 10 is dependent on claim 9 and includes all the limitations of claim 9. Therefore, claim
10 recites the same abstract idea of "a human analyzing data". The claim recites the additional
limitations of “wherein, performing the reliability determination on the query results based on the structural implicit information O to acquire the final result R comprises: computing weights of the maps used for acquiring the query results according to the structural implicit information 0, and determining a query result acquired by using a map with a highest weight as the final result R; and determining the query result acquired by the map with the highest reliability as the final result R comprises: determining the map which has the highest reliability in a preset region corresponding to the query results acquired using the API characteristics of different maps, and determining the query result acquired by the map with the highest reliability as the final result R”, which integrate into a practical application that renders claim 5 eligible.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20140172832 (involved in comparing a unique alphanumeric identifier extracted from an image taken of a portion of a written work to stored identifiers in an authority database. The code is executed to retrieve cited reference data from the authority database in response to comparison of the unique alphanumeric identifier to the stored identifiers associated with a reference stored in the authority database. The cited reference data is provided to a portable computing device from a computer system for output on the display of portable computing device).
US 20140006424 (involved in generating a first output, and a personal profile module for generating a second output. A citation recommendation module is responsive to the first output and the second output and generates a set of citation recommendation data. An input receives a signal from a client device, where the signal comprises a selection associated with the set of citation data. The text analysis, profile and recommendation modules include functional components residing and executed on one of a local client device and a central server).
US 20080320579 (involved in receiving an electronic document previously prepared by an author utilizing a formatting structure, where the document includes a set of cited references e.g. URL. A metadata is associated with the set of cited references embedded in accordance with the structure. A reference validation process is executed to recognize the structure and an embedded metadata on the electronic document, to extract the embedded metadata and to compare the extracted metadata against a set of authority database (110) e.g. Ovid, to determine a validity of the set of cited references).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032.  The examiner can normally be reached on Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.









/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        May 22, 2021